Maxwell, Ch. J.,
dissenting.
To that part of the opinion of the majority of the court holding that the court below had no jurisdiction, I cannot give my assent. It may be conceded that a district for the trial of a person accused of crime cannot be formed after the commission of the alleged offense. And in my opinion that has not been done in this case. The act approved Feb; 25, 1875, provided that “it shall be lawful for the judge of any judicial district within the State of Nebraska, when it is made to appear to him that a crime has been committed, amounting to a felony, within any unorganized county or territory, or in any county where no terms of the district court are held, attached to or in his said district for judicial or other purposes, to designate a county in his district wherein the alleged offense may be inquired into by the grand jury, and in case an indictment is found, the person or persons so indicted tried,” etc. Laws 1875, 81.
This act was held 'valid as to an offense committed in an unorganized county, in Dodge v. The People, 4 Neb., 220. That act was superseded by one containing the same powers, passed in 1879, after the murder with which these parties are charged was committed. Laws 1879, 62. This act, therefore, was merely a continuation of the act of 1875— that is, it was merely *33continuing in force the provisions of the act of 1875, which we recently held were continued in force by the new act. State v. McColl, 9 Neb., 203. In re Hall, 10 Neb., 537. The authority of the judge in such case seems therefore to exist without serious question.
Was Custer county unorganized during the years 1878, 1879?
Section one of an act “to define the boundaries of Custer and Wheeler counties,” approved Eeb. 17,1877, provides “that all that portion of the State of Nebraska commencing at the south-east corner of township 13 north, of range 17 west of the sixth principal meridian, thence north to the north-east corner of township 20 north, of range 17 west, thence west to the north-west corner of township 20 north, of range 25 west, thence south to the south-west corner of township 13 north, of range 25 west, thence east to the place of beginning, be and the same shall constitute the county of Custer.” Laws 1877, 211.
This act of itself would be sufficient to form the county, were it not for the provisions of the constitution prohibiting the formation of a county in two judicial districts.
Section 10 of Art. VI of the constitution provides that “the state shall be divided into six judicial districts, in each of which shall be elected by the electors thereof, one judge, who shall be judge of the district court therein, and whose term of office shall be four years. Until otherwise provided by law said districts shall be as follows :***** Fifth District. The counties of Buffalo, Adams, Webster, Franklin, Harlan, Kearney, Phelps, Gosper, Furnas, Hitchcock, Dundy, Chase, Cheyenne, Keith, Lincoln, Dawson, Sherman, Red Willow, Frontier, and the unorganized territory west of said district. Sixth District. The counties of Cuming, Dakota, Dixon, *34Cedar, Wayne, Stanton, Madison,Boone, Pierce, Knox, Antelope, Holt, G-reeley, Valley, and the unorganized territory west of said district.”
“ Section 11. The legislature, whenever two-thirds of the members elected to each house shall concur therein, may, in or after the year one thousand eight hundred and eighty, and not oftener than once in every four years, increase the number of judges of the district courts and the judicial districts of the state. Such districts shall be formed of compact territory, and bounded by county lines; and such increase or any change in the boundaries of a district shall not vacate the office of any judge.”
If we construe the words “ until otherwise provided by law” by themselves, without reference to other portions of the instrument, the legislature would have undoubted authority to change the boundaries of a judicial district at any time. But such is not the rule of construction.
Kent says of contracts: “ But if the intention be doubtful, it is to be sought after by a reference to the context, and to the nature of the contract. It must be a reasonable construction and according to the subject matter and motive. * * The whole instrument is to be viewed and compared in all its parts, so that every part may be made consistent and effectual.” 2 Kent Com., 555. The People v. Gosper, 3 Neb., 309. And the same rule applies in construing statutes.
Kent says: “It is an established rule in the exposition of statutes that the intention of the law-giver is to be deduced from a view of the whole, and every part of the statute taken and compared together.” 1 Kent’s Com., 462. Section eleven therefore provides the time and mode by which the boundaries of judicial districts are to be changed, and the words “until otherwise provided by law ” must be construed with reference to *35this section. And this view is strengthened by an examination of Art. IV, entitled “legislative apportionment,” which contains a provision that “until otherwise provided by law, senatorial and representative districts shall be formed, and senators and representatives apportioned, as follows:” etc. The above provision is substantially the same as in sec. 10, Art. VI, yet it will not be contended that the legislature can change the senatorial and representative districts at any session, as section 2, Article III, points out the time and manner of making the change, and these two sections must be construed together. It is very clear to my mind that see. 11, Art. VI, is a limitation upon the power of the legislature, prohibiting it from changing the boundaries of judicial districts prior to the year 1880, and Custer county being composed of territory taken about equally from the fifth and sixth judicial districts, the act forming the county is a nullity, and it is still unorganized territory.
But suppose the legislature had authority to organize the county and attach it to one of the judicial districts, it has not done so. Section 11, Art. VI, provides that “ such districts shall be formed of compact territory, and bounded by county lines ” etc. — that is, that an entire county shall be in one judicial district. If the legislature is prohibited from placing a county in two or more judicial districts, is it not prohibited from forming one in that manner? Of this there can be no doubt. And if the action of the legislature in placing a county in two or more judicial districts would be in excess of its power, and a nullity, it is equally so if it form a new county in two or more such districts. The reason is plain. No courts could be held in such a county. The property of a citizen might be taken, his rights trampled upon, he be restrained of his liberty upon an accusation of felony, yet he could have no re*36dress. The provisions of the constitution entitling him to a “speedy public trial,” and providing that “all courts shall be open, and every person for an injury done to him in his lands, goods, person, or reputation shall have a remedy by due course of law, and justice administered without denial or delay,” cease to be safeguards for the protection of his rights, but are mere declarations without meaning or potency. But it is said the organization of the county is valid, and the provisions for courts must remain in abeyance until such time as the legislature sees fit to attach the county to a judicial district. That is, that it has in part organized the county and it will complete the organization when it sees fit, be it two or ten years. But this, in my view, cannot be done, because it defeats one of the objects for which counties are organized, viz., the administration of justice.
It is very strenuously insisted that under our present constitution, the jury must be drawn “from the county or district where the offense is alleged to have been committed.” Sec. 11, Art. I, Const. The section referred to is based on the presumption that the county is settled, organized, and that courts are held therein, and when applied to the organized counties of the state is undoubtedly the law. This section is copied in substance from section six of the amendments to the constitution of the United States. But the existence of such a provision in the constitution of the United States does not prevent the United States courts from punishing crimes committed on the high seas, without the- district, and perhaps thousands oí miles from the place of trial. The reason is that the national authority must punish such crimes, or they could be committed .with impunity. Neither may the accused select the place of trial. So a crime committed in unorganized territory in one of the judicial dis*37tricts of this state, must be punished, if at all, by the forms of law, by permitting the judge to designate the county in which the charges may be examined and the accused tried. As that power has been properly exercised in this case, the action of the judge in that regard should be sustained.